ANSTEAD, Judge,
dissenting.
The trial court denied appellant’s petition because it was untimely filed. The appellant’s pleadings were placed in the hands of state prison authorities well in advance of the required filing date but were not date-stamped into the clerk’s office until after the filing deadline. I would follow the rule of the federal courts and allow the date of delivery to prison officials to control. See Fallen v. United States, 378 U.S. 139, 84 S.Ct. 1689, 12 L.Ed.2d 760 (1964); Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988).